DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/31/2022 has been entered and accepted. The amendment with regard to the specification objection has been accepted and the objection has been withdrawn. The amendment with regard to the claim objection has been accepted and the objection has been withdrawn.

Response to Arguments
Applicant's arguments filed on 08/31/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that the gas mixture that Kroemmer discloses is not related to laser welding shielding gas due to acetylene not being used in laser welding. Kroemmer teaches that acetylene is a preferred hydrocarbon, but teaches that other hydrocarbons can be used as well (Paragraphs 15-16). Paragraph 50 of Kroemmer teaches that joining speed and quality of the welding is significantly improved if acetylene is added to the protective gas. Paragraph 12 teaches that that the addition of a hydrocarbon leads to significant increase in efficiency of joining using a laser. Paragraph 2 teaches that said gas mixtures are commonly used in welding by means of a laser. Further, Paragraph 57 teaches that in combined arc/laser joining processes, which includes at least in part laser welding, the addition of gaseous hydrocarbon, in particular acetylene, is advantageous. Furthermore, the addition of hydrocarbons into shielding gas for use in welding by means of a laser is known in the art as being advantageous in achieving high-quality welds as evidenced by MIKLOS (EP 3034231 A1). Thus, the inclusion of a hydrocarbon, such as acetylene, in a gas does not exclude its use from laser welding.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Claim Interpretation
The term "at least one" is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.
The term "selected from" is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.
The term "or " is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KROEMMER (EP 2186593 A1).
Regarding claim 1, KROEMMER teaches a laser welding shielding gas for laser welding workpieces (Paragraph 7; use of gas mixture with laser) comprising aluminum or aluminum alloy, the laser welding shielding gas (Paragraph 13; gas mixture according to the first aspect of the invention) comprising:
The MEPE teaches that when the preamble is used to only to state a purpose or intended use for the invention, the preamble is not a claim limitation (specifically with regard to the limitation “for laser welding workpieces comprising aluminum or aluminum alloy”). MPEP.2111.02.
Furthermore, Examiner notes that the use of shielding gas for laser welding workpiece comprising aluminum is known in the art as evidenced by Farwer (US 5488216 A).
5argon (Ar) (Paragraph 13; gas mixture consisting of argon); 
and active gas components in a range of 0.5% to 3% by volume of the shielding gas, wherein the active gas components include a combination of oxygen (02) and at least one of nitrous oxide (N20) and nitrogen (N2) (Paragraphs 13 and 19; addition of doping amounts of N2O and oxygen wherein oxygen and nitrous oxide can be added in doped amounts of 0.001% to 1.0% by volume which anticipates the applicant’s claimed range).
See claim interpretation for “at least one” above.

Regarding claim 2, KROEMMER teaches the shielding gas of claim 1, wherein:
the active gas components are in a range of 1% to 2.5 % by volume of the shielding gas (Paragraphs 13 and 19; addition of doping amounts of N2O and oxygen wherein oxygen and nitrous oxide can be added in doped amounts of 0.001% to 1.0% by volume which anticipates the applicant’s claimed range).

Regarding claim 3, KROEMMER teaches the shielding gas of claim 1, wherein:
when the active gas components include the combination of (N20 + 02), the N20 content in the shielding gas ranges from 150.5 to 1.0 % by volume, and the 02 content in the shielding gas ranges from 0.5 to 1.25 % by volume (Paragraphs 13 and 19; addition of doping amounts of N2O and oxygen wherein oxygen and nitrous oxide can be added in doped amounts of 0.001% to 1.0% by volume which anticipates the applicant’s claimed range).

Regarding claim 4, KROEMMER teaches the shielding gas of claim 1, wherein:
when the active gas components include the combination of (N20 + 02), the N20 content in the shielding gas is 0.75% by 20volume, and the 02 content in the shielding gas is 0.75% by volume (Paragraphs 13 and 19; addition of doping amounts of N2O and oxygen wherein oxygen and nitrous oxide can be added in doped amounts of 0.001% to 1.0% by volume which anticipates the applicant’s claimed range).

Regarding claim 5, KROEMMER teaches the shielding gas of claim 1, wherein:
when the active gas components include the combination of (N20 + 02), the N20 content in the shielding gas is 0.5% by volume (Paragraphs 13 and 19; addition of doping amounts of N2O and oxygen wherein oxygen and nitrous oxide can be added in doped amounts of 0.001% to 1.0% by volume which anticipates the applicant’s claimed range).

Regarding claim 6, KROEMMER teaches the shielding gas of claim 1, wherein:
the 02 content in the shielding gas ranges from 0.1 to 2.9% by volume (Paragraphs 13 and 19; addition of doping amounts of N2O and oxygen wherein oxygen and nitrous oxide can be added in doped amounts of 0.001% to 1.0% by volume which anticipates the applicant’s claimed range).

Regarding claim 7, KROEMMER teaches the shielding gas of claim 1, wherein:
the at least one of the N20 and the N2 30content in the shielding gas ranges from 0.1 to 2.9% by volume (Paragraphs 13 and 19; addition of doping amounts of N2O, NO, and oxygen wherein oxygen, nitrogen monoxide, and nitrous oxide can be added in doped amounts of 0.001% to 1.0% by volume which anticipates the applicant’s claimed range).
See claim interpretation for “at least one” above.

Regarding claim 8, KROEMMER teaches the shielding gas of claim 1, further comprising:
up to 2% by volume of an additional gas selected from carbon dioxide (C02), carbon monoxide (CO), nitric oxide (NO) (Paragraph 13 and 19; the gas mixture according to the invention can also contain doped amounts of NO and carbon dioxide wherein NO and C02 can be added in doped amounts of 0.001 to 1.0% by volume), and mixtures thereof.
See claim interpretation above for “selected from”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CARISTAN (US 20060186098 A1) in view of KROEMMER (EP 2186593 A1).
Regarding claim 9, CARISTAN teaches a method for laser welding workpieces including aluminum or aluminum alloy, the method comprising: 
The MEPE teaches that when the preamble is used to only to state a purpose or intended use for the invention, the preamble is not a claim limitation (specifically with regard to the limitation “for laser welding workpieces including aluminum or aluminum alloy”). MPEP.2111.02.
Furthermore, the use of shielding gas for laser welding workpiece comprising aluminum is known in the art as evidenced by Farwer (US 5488216 A).
activating the laser (Paragraph 33; a laser generator 285 generates a laser beam) for a weld (Paragraph 39; said laser beam is used to perform laser welding along with shield gas);
and providing a laser welding shielding gas comprising argon (Ar) (Paragraph 39; laser welding can be performed with shield gas containing at least 20% argon) 
providing shielding gas by means of a cutting nozzle 190 as would be known to one skilled in the art (Paragraph 30)
It is well known in the art that the shielding gas is provided toward the weld for the purpose of expelling the plasma from the weld joint area and of minimizing the effect of the formation of plasma in the weld area (David Bell, Blended laser-assist gases: Recipe for successful materials processing, 2010, https://www.thefabricator.com/thefabricator/article/lasercutting/blended-laser-assist-gases-recipe-for-successful-materials-processing).
Caristan fails to teach:
providing a shielding gas comprising active gas components to the weld, 10wherein the active gas components are in a range of 0.5% to 3% by volume of the shielding gas, and wherein the active gas components include a combination of oxygen (02) and at least one of nitrous oxide (N20) and nitrogen (N2).
KROEMMER teaches a gas mixture used for welding by means of laser, wherein:
providing a shielding gas (Paragraph 13; gas mixture according to the first aspect of the invention) including argon (Ar) (Paragraph 13; gas mixture consisting of argon) and active gas components to the weld, 10wherein the active gas components are in a range of 0.5% to 3% by volume of the shielding gas, and wherein the active gas components include a combination of oxygen (02) and at least one of nitrous oxide (N20) and nitrogen (N2) (Paragraphs 13 and 19; addition of doping amounts of N2O and oxygen wherein oxygen and nitrous oxide can be added in doped amounts of 0.001% to 1.0% by volume).
See claim interpretation for “at least one” above.
The MPEP teaches that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP2144.05.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified CARISTAN with KROEMMER to dope the shielding gas with nitrous oxide and oxygen. This would be done for the purpose of improving energy coupling in the laser (KROEMMER Paragraph 32).

Regarding claim 11, CARISTAN as modified teaches the method of claim 9.
KROEMMER furthers teaches:
when the active gas components include 20the combination of (N20 + 02), the N20 content in the shielding gas is 0.75% by volume, and the 02 content in the shielding gas is 0.75% by volume (Paragraphs 13 and 19; addition of doping amounts of N2O and oxygen wherein oxygen and nitrous oxide can be added in doped amounts of 0.001% to 1.0% by volume).
Same motivation as claim 9 above.
The MPEP teaches that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP2144.05.

Regarding claim 12, CARISTAN as modified teaches the method of claim 9.
KROEMMER furthers teaches:
the active gas components are in a range of 1% to 2.5 % by volume of the shielding gas (Paragraphs 13 and 19; addition of doping amounts of N2O and oxygen wherein oxygen and nitrous oxide can be added in doped amounts of 0.001% to 1.0% by volume).
Same motivation as claim 9 above.
The MPEP teaches that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP2144.05.

Regarding claim 13, CARISTAN as modified teaches the method of claim 9.
KROEMMER furthers teaches:
the active gas components include the combination of (N20 + 02), the N20 content in the shielding gas ranges from 0.5 to 1.0 % by volume, and the 02 content in the shielding gas ranges from 0.5 to 1.25 % by volume (Paragraphs 13 and 19; addition of doping amounts of N2O and oxygen wherein oxygen and nitrous oxide can be added in doped amounts of 0.001% to 1.0% by volume).
Same motivation as claim 9 above.
The MPEP teaches that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP2144.05.

Regarding claim 14, CARISTAN as modified teaches the method of claim 9.
KROEMMER furthers teaches:
the active gas components include the combination of (N20 + 02), the N20 content in the shielding gas is 0.5% by volume (Paragraphs 13 and 19; addition of doping amounts of N2O and oxygen wherein oxygen and nitrous oxide can be added in doped amounts of 0.001% to 1.0% by volume).
Same motivation as claim 9 above.
The MPEP teaches that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP2144.05.

Regarding claim 15, CARISTAN as modified teaches the method of claim 9.
KROEMMER furthers teaches:
the 02 content in the shielding gas ranges 5from 0.1 to 2.9% by volume (Paragraphs 13 and 19; addition of doping amounts of N2O and oxygen wherein oxygen and nitrous oxide can be added in doped amounts of 0.001% to 1.0% by volume).
Same motivation as claim 9 above.
The MPEP teaches that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP2144.05.

Regarding claim 16, CARISTAN as modified teaches the method of claim 9.
KROEMMER furthers teaches:
the shielding gas further includes up to 2% by volume of an additional gas selected from carbon dioxide (C02), carbon monoxide (CO), nitric oxide (NO), and mixtures thereof (Paragraph 13 and 19; the gas mixture according to the invention can also contain doped amounts of NO and carbon dioxide wherein NO and C02 can be added in doped amounts of 0.001 to 1.0% by volume).
See claim interpretation above for “selected from”.
The MPEP teaches that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP2144.05.

Regarding claim 17, CARISTAN teaches an apparatus for laser welding workpieces including aluminum or aluminum alloy (Figure 2), the apparatus comprising: 
The MEPE teaches that when the preamble is used to only to state a purpose or intended use for the invention, the preamble is not a claim limitation (specifically with regard to the limitation “for laser welding workpieces including aluminum or aluminum alloy”). MPEP.2111.02.
Furthermore, the use of shielding gas for laser welding workpiece comprising aluminum is known in the art as evidenced by Farwer (US 5488216 A).
a laser configured to apply a laser beam (Paragraph 33; a laser generator 285 generates a laser beam) to a weld (Paragraph 39; said laser beam is used to perform laser welding along with shield gas); 
and a shielding gas delivery system configured to provide a shielding gas (Paragraph 30; cutting nozzle 190 used to provide shield gas to the device) including 15argon (Ar) (Paragraph 39; laser welding can be performed with shield gas containing at least 20% argon) 
CARISTAN fails to teach:
a shielding gas delivery system configured to provide a shielding gas including argon (Ar) and active gas components to the weld, wherein the active gas components are in a range of 0.5% to 3% by volume of the shielding gas, and wherein the active gas components include a combination of oxygen (02) and at least one of nitrous oxide (N20) and nitrogen (N2).
KROEMMER teaches a gas mixture used for welding by means of laser, wherein:
a shielding gas delivery system configured to provide a shielding gas (Paragraph 13; gas mixture according to the first aspect of the invention) including argon (Ar) (Paragraph 13; gas mixture consisting of argon) and active gas components to the weld, wherein the active gas components are in a range of 0.5% to 3% by volume of the shielding gas, and wherein the active gas components include a combination of oxygen (02) and at least one of nitrous oxide (N20) and nitrogen (N2) (Paragraphs 13 and 19; addition of doping amounts of N2O and oxygen wherein oxygen and nitrous oxide can be added in doped amounts of 0.001% to 1.0% by volume).
See claim interpretation for “at least one” above.
The MPEP teaches that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP2144.05.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified CARISTAN with KROEMMER to dope the shielding gas with nitrous oxide and oxygen. This would be done for the purpose of improving energy coupling in the laser (KROEMMER Paragraph 32).

Regarding claim 19, CARISTAN as modified teaches the apparatus of claim 17. 
KROEMMER further teaches:
when the active gas components include the combination of (N20 + 02), the N20 content in the shielding gas ranges from 0.5 to 1.0 % by volume, and the 02 content in the shielding gas ranges from 0.5 to 1.25 % by volume (Paragraphs 13 and 19; addition of doping amounts of N2O and oxygen wherein oxygen and nitrous oxide can be added in doped amounts of 0.001% to 1.0% by volume).
Same motivation as claim 17 above.
The MPEP teaches that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP2144.05.

 	
 Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CARISTAN (US 20060186098 A1) in view of KROEMMER (EP 2186593 A1), and in further view of YAMAMOTO (JP H07136791 A).
Regarding claim 10, CARISTAN as modified teaches the method of claim 9, wherein 
the laser is a fiber laser (Paragraph 9; incident laser beam is a fiber laser) 
a cutting nozzle 190 used to provide shield and assist gas to the device (Paragraph 130)
See claim interpretation for “or” above.
	CARISTAN fails to teach: 
the shielding gas is provided into the activated laser or adjacent to the activated laser and the weld
YAMAMOTO teaches a laser beam welding machine using assist gas, wherein:
	the laser beam irradiation point and the assist gas blowing points are to be aligned (Paragraph 12)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified CARISTAN with YAMAMOTO to have the shielding gas be provided into the activated laser or adjacent to the activated laser and the weld. This would be done to protect the HAZ from oxidation, to minimize the effect of the formation of plasma in the weld area, and the expel the plasma from the weld joint area (David Bell, Blended laser-assist gases: Recipe for successful materials processing, 2010, https://www.thefabricator.com/thefabricator/article/lasercutting/blended-laser-assist-gases-recipe-for-successful-materials-processing).
The MPEP teaches that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP2144.05.

Regarding claim 18, CARISTAN as modified teaches the apparatus of claim 17, wherein 
the laser is a fiber laser (Paragraph 9; incident laser beam is a fiber laser) 
a cutting nozzle 190 used to provide shield and assist gas to the device (Paragraph 130)
See claim interpretation for “or” above.
	CARISTAN fails to teach: 
the shielding gas delivery system is configured to provide the shielding gas into the activated laser or adjacent to the activated laser and the weld
YAMAMOTO teaches a laser beam welding machine using assist gas, wherein:
	the laser beam irradiation point and the assist gas blowing points are to be aligned (Paragraph 12) 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified CARISTAN with YAMAMOTO to have the shielding gas be provided into the activated laser or adjacent to the activated laser and the weld. This would be done to protect the HAZ from oxidation, to minimize the effect of the formation of plasma in the weld area, and the expel the plasma from the weld joint area (David Bell, Blended laser-assist gases: Recipe for successful materials processing, 2010, https://www.thefabricator.com/thefabricator/article/lasercutting/blended-laser-assist-gases-recipe-for-successful-materials-processing)
The MPEP teaches that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP2144.05.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763